Cook, J.,
dissenting. I respectfully dissent. As Preferred argues, the court of appeals’ rationale regarding Jones’s intent for withdrawing his appeal was conjecture and, in effect, beside the point. Whatever Jones’s reason for with*423drawing his appeal, the fact remains that his appeal was dismissed. The SHO’s finding that Jones had not voluntarily abandoned his job, therefore, is nothing more than an observation. It is dictum and without legal effect because the SHO no longer had jurisdiction to make that determination. In contrast, the February 27, 1996 DHO’s order is res judicata as to the issue of whether Jones’s 1995 back injury caused his inability to return to work. See State ex rel. Bingham v. Riley (1966), 6 Ohio St.2d 263, 35 O.O.2d 424, 217 N.E.2d 874 (An unappealed administrative order is res judicata.).
Concededly, the withdrawal of his appeal has had consequences that Jones presumably never intended. Even so, the dismissal of his appeal from the commission’s jurisdiction precluded that agency and its representatives from further action on it. Accordingly, I would reverse and hold that the commission did not abuse its discretion in denying Jones’s second TTD request for the same injury.
Moyer, C.J., concurs in the foregoing dissenting opinion.